McKinstry, J., dissenting:
I dissent. In my view the crime defined in Section 267 of the Penal Code is committed by one who “ takes away” the infant from the actual charge or possession of her parent, guardian, or other person legally entitled to the charge of her person. (See 9 Geo. IV., c. 31, § 20.) It is not committed by one forming an immoral connection with a female who has already abandoned her home or fled from guardianship.
There are cases in which it has been held that the English statute was violated, where the infant was persuaded to leave her home, and while under the influence of such persuasion, and as a part of a continuous design joined the person to whose persuasion she had yielded, and went away with him t for the purpose of prostitution. (Reg. v. Frazer, 8 Cox’s Cr. Cas. 446; Reg. v. Kipps, 4 id. 167; Reg. v. Manktelow, 6 id. 143.) But there is no case where one has been convicted under the statute, who had no connection, by way of persuasion or otherwise, with the departure of the infant from her permanent or temporary home, or even any knowledge of an intended departure.
In Queen v. Biswell, cited in the prevailing opinion, it was held that a man who took an infant from her father’s house might be convicted, although the proposition to go away together emanated from the girl. In Reg. v. Olifier, also cited in the prevailing opinion, it was held: “A man is not bound to return to her father’s custody a girl who, without any inducement on his part, has left her home,” etc.
In the case before us the female was not taken away from her father, or from Coleman, in whose employment she had been, or from any person having the legal charge of her. There is not the slightest pretense that the defendant induced her to leave the house of her father, or of Coleman, or that he ever saw her until she had, for a considerable period of *481time, “been going about from place to place, sleeping in several different houses, and leading a dissolute and immoral life.” However base and infamous the conduct of defendant, he can only be punished, under this information, if he has committed the crime described in Section 267 of the Penal Code.
Shabpstein, J., concurred.